DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-37 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 21-37 are:
Regarding claims 21-33, the prior art does not teach or fairly suggest in combination with the other claimed limitations an active cover plate comprising: a circuit board electrically connected to the prongs; and a light pipe adjoining an edge of the circuit board; wherein (1) the circuit board comprises a light sensor and light emitting diodes and (2) the light emitting diodes are configured to project light into the light pipe.
Regarding claims 34-35, the prior art does not teach or fairly suggest in combination with the other claimed limitations an active cover plate comprising: a sensor for detecting at least one environmental condition; a light source comprising at least one exit indication; a control circuit having at least two operational modes and coupled to the light source; a switch coupled to the control circuit for shifting between the at least two operational modes, wherein the at least two operational modes comprise a nightlight off mode and a nightlight mode with battery backup lighting; and a controller having a wireless module, wherein the wireless module is capable of sending and receiving wireless signals.

These limitations are found in claims 21-37, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



February 22, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848